Citation Nr: 1143446	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for endocarditis, to include as secondary to essential hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board observes that the Veteran moved to Michigan during the pendency of this appeal and the Detroit, Michigan RO now has jurisdiction over this appeal.  

The Veteran was afforded a videoconference hearing in May 2009.  The Veteran also participated in a hearing before a Decision Review Officer in January 2008.  Transcripts of both proceedings are of record.  
 
This appeal was previously before the Board in September 2009, at which time it was remanded for further development, to include obtaining VA treatment records from Battle Creek and Dallas.  Such records were received and associated with the claims file.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The Board notes that two issues previously on appeal, entitlement to service connection for PTSD and entitlement to service connection for residuals of a shell fragment wound, were granted by the Appeals Management Center (AMC) in a January 2011 rating decision.  Consequently, these issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

A cursory review of Virtual VA reflects that there are documents that have not been associated with the claims file, to include a rating decision awarding service connection for coronary artery disease (CAD).  At this juncture, although VA is moving toward a virtual system, it is not in place for all regional offices or all Veterans.  This Veteran's claims file is a paper file.  As such, all documents must be associated with the claims file in paper form.  Therefore, as the record is incomplete and the Board has an obligation to base its decision on a review of the completed record, the Board finds that a remand is required to obtain and associate paper copies of any non-duplicative records currently in Virtual VA with the Veteran's paper claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

Accordingly, the case is REMANDED for the following action:

1.  Every non-duplicative document in Virtual VA must be printed and associated with the Veteran's paper claims file, to include the May 2011 rating decision and cover letter.  

2.  When the development directed above has been completed, readjudicate the claim of entitlement to service connection for endocarditis, to include consideration of the May 2011 rating decision.  If such review reveals that the benefit sought has not been granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


